Citation Nr: 0608014	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1987 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. The veteran had a hearing before the 
undersigned in January 2005 and the transcript is of record.

The case was brought before the Board in May 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDING OF FACT

There is no competent evidence showing the veteran's current 
right shoulder problem is related to any in-service disease 
or injury.


CONCLUSION OF LAW

The veteran's current right shoulder disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 5103A and 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 and 3.304, 3.307, and 3.309 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for chronic residuals of a right shoulder injury, 
to include arthritis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). As 
will be explained below, no legal presumption is applicable 
here because there is no evidence that the veteran's current 
medical condition manifested within one year of discharge 
from service.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current right shoulder pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994). He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training. See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran initiated his claim for service connection for a 
right shoulder disability in December 2000 alleging that an 
in-service automobile accident in April 1992 is responsible 
for his current chronic pain and limitation of movement in 
his right shoulder. The veteran claims that after the 
accident he underwent several months of physical therapy, but 
the shoulder never fully healed. The veteran had two post-
service accidents that allegedly aggravated the condition, a 
1996 automobile accident and a 1997 work related accident 
involving a dog attack. 

The veteran's service medical records confirm treatment for 
his right shoulder related to an April 1992 automobile 
accident. At the time, x-rays revealed no fractures or 
dislocations. Rather, the veteran was treated for "cervical 
spasm" and "muscle strain." In-service treatment for the 
veteran's right shoulder is noted from April 1992 to August 
1992.  The service medical records from August 1992 to the 
veteran's discharge one year later in October 1993, however, 
contain no complaints or findings indicative of an ongoing 
right shoulder problem. At separation, the veteran noted 
other musculoskeletal problems, to include his wrist, finger, 
ankle, and back, but did not indicate any right shoulder 
problems. Consistently, the examiner did not note any right 
shoulder abnormalities at the time of separation.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic right shoulder disorder is 
factually shown during service.  The Board concludes it was 
not. Despite the aforementioned treatment, the fact remains 
that the veteran was able to forego treatment for his 
remaining year of active military service. His separation 
examination was negative for any right shoulder condition, 
and indeed he expressly reported other musculoskeletal 
problems and omitted any mention of a right shoulder 
condition at that time. This evidence makes it clear that any 
symptoms the veteran experienced at the time and shortly 
after the April 1992 car accident had long since resolved, to 
the point that he denied having any right shoulder problems 
upon exit.

The next question is whether there is any post-service 
disability of the right shoulder that may be related to the 
in-service right shoulder injury.  Even if a chronic 
condition was not shown during service, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence shows a disease first diagnosed after service 
was incurred in service. This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service. 

As for continuity of symptomatology since the in-service 
April 1992 injury, the Board concludes that simply is not 
present. Since service, the veteran has been treated for 
chronic right shoulder pain and limitation of motion starting 
in 1997, following a 1996 car accident and a 1997 work-
related injury involving a dog attack. The record clearly 
shows continuous treatment from 1997 to 2005, to include 
three right shoulder operations in August 1998, August 1999 
and April 2005. Despite the veteran's testimony, the lengthy 
medical records on file contain no complaints or treatments 
for his right shoulder until 1997, four years after service 
and shortly after two additional post-service right shoulder 
injuries occurred.

At least one medical provider, private treating physician Dr. 
E, noted in a January 2005 referral form that the veteran 
"has had right chronic shoulder pain since [the 1992 in-
service car accident]." The statement leads some weight in 
regard to continuity of symptomatology since service, 
although, up until the veteran's filed claim in December 2000 
there is no record that the veteran ever reported linking his 
right shoulder pain to the 1992 in-service injury. 

Notwithstanding the gap in symptomatology, the file is devoid 
of any medical evidence causally linking the veteran's 
current condition to any remote incident of service, to 
include the April 1992 car accident. 

The veteran's claim folder contains a lengthy medical history 
tracking his injuries and treatment through the years. 
Indeed, the case was previously remanded by the Board to 
ensure a complete record of the veteran's treatment including 
any and all identified medical examiners' records from the 
time of separation in October 1993 to the present. Despite 
the lengthy amount of medical records, there simply is no 
evidence that the veteran's current right shoulder condition 
is connected to his in-service injury. 

In August 2005, the veteran was afforded a VA examination, 
who concluded as follows:

Based on my review of the C-file of [the veteran] as 
well as my examination of August 18, 2005, it is my 
opinion that his present right shoulder condition is 
less likely than not secondary to his active military 
service. (Emphasis added).

In rendering his decision, the VA examiner had the claims 
file to review, including the veteran's private medical 
records. No other medical examiner directly proffered an 
opinion regarding the etiology of the veteran's current right 
shoulder condition. 

Moreover, the treatment records surrounding Dr. E's January 
2005 referral notation, from November 2004 to May 2005, are 
devoid of any nexus opinion causally linking the April 1992 
to the veteran's current condition. Aside from the referral 
notation, no other medical evidence even arguably attributes 
the in-service injury to the veteran's current condition. It 
must also be emphasized that the VA examiner's negative 
opinion is not contradicted by any medical evidence of 
record. 

The Board finds noteworthy that the medical evidence does not 
conclusively show that the veteran has a current right 
shoulder disability. Consistent with the August 2005 VA 
examiner, who "was not able to objectively find any loss of 
range of motion" in the veteran's arm, all clinical tests in 
the record show results within "normal" range with no 
evidence of fractures, dislocation, muscle tears, or the 
like. Indeed, as early as September 1998, medical provider 
Dr. RJS could not find any definitive reason for the 
patient's complaints of pain and found no objective findings 
to explain them at that time. 

Similarly, Dr. EGM opined in November 2000, "I am really not 
sure why he has continued to have so much pain." 
Notwithstanding the absence of abnormality, the veteran 
underwent three surgeries to stop the pain, but to no avail. 
In October 2001, the veteran's treating physician finally 
concluded that "his impairment appears to be permanent and 
he has reached maximal medical improvement." Even so, the 
veteran underwent a third surgery in April 2005. Currently, 
according to the veteran, he is in physical therapy for his 
shoulder with no real improvement.

The Board has considered the veteran's testimony. 
Unfortunately, as explained in more detail above, the 
veteran's contentions that he suffered with constant right 
shoulder pain since service cannot be substantiated by the 
evidence of record. Without such evidence, his claim must be 
denied.  His complaints of pain alone do not in and of itself 
establish a nexus with an in-service event for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right shoulder disability must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman, slip op. at 14. Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal. Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The notice requirements were otherwise met in this case by 
letters sent to the veteran in May 2001 and May 2005. Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The May 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's original claims file has apparently 
been lost, and efforts were made to re-build the file. In a 
February 2001 letter, the veteran was asked to submit copies 
of any documents in his possession. Although some documents 
may still be missing (such as some of the veteran's service 
medical records), the Board notes that the VA has taken every 
effort to locate and copy for the file all pertinent 
available records. There is no additional action that can be 
undertaken to obtain lost records, nor is such action 
necessary, as the evidence of record is sufficient to address 
the issues on appeal. 

The veteran's VA medical records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded medical examination to obtain an 
opinion as to whether his right shoulder condition can be 
directly attributed to service.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a right shoulder injury 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


